                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


DORIS LEON DE RODRIGUEZ,                   )
                                           )
                         Plaintiff,        )
                                           )
                   v.                      )            1:18CV715
                                           )
NANCY A. BERRYHILL,                        )
Acting Commissioner of Social              )
Security,1                                 )
                                           )
                         Defendant.        )


                 MEMORANDUM OPINION AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

      Plaintiff,    Doris   Leon    de   Rodriguez,     brought   this   action

pursuant to the Social Security Act (the “Act”) to obtain judicial

review of a final decision of Defendant, the Commissioner of Social

Security,    denying    Plaintiff’s      claim    for   Disability   Insurance

Benefits (“DIB”).       (Docket Entry 1.)        The Court has before it the

certified administrative record (cited herein as “Tr. __”), as well

as the parties’ cross-motions for judgment (Docket Entries 9, 11;

see also Docket Entry 10 (Plaintiff’s Memorandum); Docket Entry 12

(Defendant’s Memorandum)).         For the reasons that follow, the Court

should enter judgment for Defendant.




1
 The United States Senate confirmed Andrew M. Saul as the Commissioner of Social
Security on June 4, 2019, and he took the oath of office on June 17, 2019.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul
is substituted for Nancy A. Berryhill as the Defendant in this suit. Neither the
Court nor the parties need take any further action to continue this suit by
reason of the last sentence of section 205(g) of the Social Security Act, 42
U.S.C. § 405(g).
                            I.   PROCEDURAL HISTORY

       Plaintiff filed an application for DIB alleging a disability

onset date of November 1, 2014.               (Tr. 140-46.)     Plaintiff later

amended her alleged disability onset date to December 21, 2014, her

50th   birthday.     (Tr.   171.)        Upon   denial   of   that   application

initially (Tr. 53-62) and on reconsideration (Tr. 64-73), Plaintiff

requested a hearing de novo before an Administrative Law Judge

(“ALJ”) (Tr. 87-88).        Plaintiff, her attorney, an interpreter, and

a vocational expert attended the hearing.                     (Tr. 35-52.)      By

decision dated June 30, 2017, the ALJ determined that Plaintiff did

not qualify as disabled under the Act.              (Tr. 9-31.)      On June 19,

2018, the Appeals Council denied Plaintiff’s request for review

(Tr.   1-5),     making   the    ALJ’s   ruling    the   Commissioner’s      final

decision for purposes of judicial review.

       In rendering that disability determination, the ALJ made the

following findings later adopted by the Commissioner:

       1.   [Plaintiff] meets the insured status requirements of
       the [] Act through December 31, 2018.

       2.   [Plaintiff] has not engaged in substantial gainful
       activity since November 1, 2014, the alleged onset date.

       3.   [Plaintiff] has the following severe impairments:
       ankylosing spondylosis (variously diagnosed as HLA-B27
       spondyloarthropathy); and obesity.

       . . . .

       4.   [Plaintiff] does not have an impairment or
       combination of impairments that meets or medically equals
       the severity of one of the listed impairments in 20 CFR
       Part 404, Subpart P, Appendix 1.

                                          2
      . . . .

      5.   . . . [Plaintiff] has the residual functional
      capacity to perform light work . . . except that
      [Plaintiff] may stand for 6 hours, and walk for 6 hours
      in an 8-hour day for no more than 1 hour at a time before
      taking no more than 2 minutes to adjust position and
      resume or take a new position; she may lift and carry 20
      pounds occasionally and 10 pounds frequently; [Plaintiff]
      may frequently climb stairs and never climb ladders; she
      may frequently stoop, kneel, crouch and crawl; and
      [Plaintiff] must avoid concentrated exposure to hazards.

      . . . .

      6.    [Plaintiff] is unable to perform any past relevant
      work.

      . . . .

      10. Considering [Plaintiff’s] age, education, work
      experience, and residual functional capacity, there are
      jobs that exist in significant numbers in the national
      economy that [Plaintiff] can perform.

      . . . .

      11. [Plaintiff] has not been under a disability, as
      defined in the [] Act, from November 1, 2014, through the
      date of this decision.

(Tr. 17-26 (internal citations omitted).)2

                              II.   DISCUSSION

      Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”                   Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).             However, “the scope



2
  The ALJ failed to acknowledge in his decision that Plaintiff amended her
alleged onset date from November 1, 2014, to December 21, 2014. (See Tr. 15, 17,
26.) However, that error remains harmless under the circumstances presented by
this case, as a finding that Plaintiff did not qualify as disabled from November
1, 2014, to June 30, 2017, also encompasses a finding that she did not so qualify
from December 21, 2014, to June 30, 2017.

                                       3
of [the Court’s] review of [such a] decision . . . is extremely

limited.”    Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).

Plaintiff has not established entitlement to relief under the

extremely limited review standard.

                        A.    Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).               Instead,

the Court “must uphold the factual findings of the ALJ [underlying

the denial of benefits] if they are supported by substantial

evidence and were reached through application of the correct legal

standard.” Hines, 453 F.3d at 561 (internal brackets and quotation

marks   omitted).      “Substantial       evidence   means   ‘such   relevant

evidence as a reasonable mind might accept as adequate to support

a conclusion.’”       Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir.

1992) (quoting Richardson v. Perales, 402 U.S. 389, 390 (1971)).

“It consists of more than a mere scintilla of evidence but may be

somewhat less than a preponderance.”           Mastro v. Apfel, 270 F.3d

171, 176 (4th Cir. 2001) (internal citations and quotation marks

omitted).    “If there is evidence to justify a refusal to direct a

verdict were the case before a jury, then there is substantial

evidence.”        Hunter, 993 F.2d at 34 (internal quotation marks

omitted).

     “In reviewing for substantial evidence, the [C]ourt should not

undertake    to    re-weigh   conflicting    evidence,   make   credibility


                                      4
determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Social Security Commissioner].” Mastro, 270 F.3d at

176 (internal brackets and quotation marks omitted).                        “Where

conflicting evidence allows reasonable minds to differ as to

whether    a    claimant       is   disabled,    the   responsibility    for     that

decision falls on the [Social Security Commissioner] (or the ALJ).”

Id. at 179 (internal quotation marks omitted).                   “The issue before

[the reviewing court], therefore, is not whether [the claimant] is

disabled, but whether the ALJ’s finding that [the claimant] is not

disabled is supported by substantial evidence and was reached based

upon a correct application of the relevant law.”                  Craig v. Chater,

76 F.3d 585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in       any    substantial     gainful    activity   by    reason   of    any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.’” Id.

(quoting       42     U.S.C.    §   423(d)(1)(A)).3        “To    regularize     the


3
    The Act “comprises two disability benefits programs. [DIB] . . . provides
benefits to disabled persons who have contributed to the program while employed.
The Supplemental Security Income Program provides benefits to indigent disabled
persons. The statutory definitions and the regulations . . . for determining
disability governing these two programs are, in all aspects relevant here,
substantively identical.”     Craig, 76 F.3d at 589 n.1 (internal citations

                                           5
adjudicative process, the Social Security Administration has . . .

detailed regulations incorporating longstanding medical-vocational

evaluation policies that take into account a claimant’s age,

education, and work experience in addition to [the claimant’s]

medical     condition.”     Id.     “These    regulations    establish    a

‘sequential evaluation process’ to determine whether a claimant is

disabled.”     Id. (internal citations omitted).

      This sequential evaluation process (“SEP”) has up to five

steps:      “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Comm’r of the Soc. Sec. Admin., 174 F.3d 473, 475 n.2

(4th Cir. 1999).4      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.       The second step determines if the




omitted).
4
    “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[Commissioner] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                     6
claimant is ‘severely’ disabled.           If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, the “claimant is disabled.” Mastro,

270 F.3d at 177.     Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.5     Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can perform past relevant

work; if so, the claimant does not qualify as disabled.                  Id. at

179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the claimant’s RFC] and [the

claimant’s] vocational capabilities (age, education, and past work

experience) to adjust to a new job.”             Hall, 658 F.2d at 264-65.

If, at this step, the Commissioner cannot carry its “evidentiary



5
   “RFC is a measurement of the most a claimant can do despite [the claimant’s]
limitations.” Hines, 453 F.3d at 562 (noting that administrative regulations
require RFC to reflect claimant’s “ability to do sustained work-related physical
and mental activities in a work setting on a regular and continuing basis . . .
[which] means 8 hours a day, for 5 days a week, or an equivalent work schedule”
(internal emphasis and quotation marks omitted)).       The RFC includes both a
“physical exertional or strength limitation” that assesses the claimant’s
“ability to do sedentary, light, medium, heavy, or very heavy work,” as well as
“nonexertional limitations (mental, sensory, or skin impairments).” Hall, 658
F.2d at 265. “RFC is to be determined by the ALJ only after [the ALJ] considers
all relevant evidence of a claimant’s impairments and any related symptoms (e.g.,
pain).” Hines, 453 F.3d at 562-63.

                                       7
burden of proving that [the claimant] remains able to work other

jobs   available    in   the    community,”    the   claimant      qualifies   as

disabled.     Hines, 453 F.3d at 567.6

                         B.    Assignments of Error

       Plaintiff contends that the Court should overturn the ALJ’s

finding of no disability on these grounds:

       (1)   the   ALJ   “failed   to    evaluate    properly      the   treating

rheumatologist’s opinion as required by 20 C.F.R. § 404.1527(c) and

Fourth Circuit case law” (Docket Entry 10 at 4 (bold font omitted

and standard capitalization applied)); and

       (2) the ALJ “failed to provide adequate reasons for rejecting

Plaintiff’s description of her symptoms” (id. at 9 (bold font

omitted and standard capitalization applied)).

       Defendant contends otherwise and seeks affirmance of the ALJ’s

decision.     (See Docket Entry 12 at 4-18.)

1.     Treating Rheumatologist’s Opinion

       Plaintiff    first     faults   the   ALJ   for   failing    to   properly

evaluate the opinion of Plaintiff’s treating rheumatologist, Dr.

George       Kernodle.             Based       on        a   diagnosis         of

spondyloarthropathy/ankylosing spondylitis, Dr. Kernodle provided


6
   A claimant thus can establish disability via two paths through the SEP. The
first path requires resolution of the questions at steps one, two, and three in
the claimant’s favor, whereas, on the second path, the claimant must prevail at
steps one, two, four, and five. Some short-hand judicial characterizations of
the SEP appear to gloss over the fact that an adverse finding against a claimant
on step three does not terminate the analysis. See, e.g., Hunter, 993 F.2d at
35 (“If the ALJ finds that a claimant has not satisfied any step of the process,
review does not proceed to the next step.”).

                                        8
a functionality assessment, dated November 12, 2015, in which he

opined that Plaintiff could stand or walk for less than 2 hours in

an 8-hour day and rarely carry 10 or 20 pounds in the same span.

(Tr. 489.)     Dr. Kernodle later expanded on this assessment in a

letter     dated     February       23,    2017,     attributing       Plaintiff’s

restrictions to “pain in her spine . . . both at rest . . . and

with motion which limits her ability to lift/bend/walk regularly.

She also has limited motion of her spine.”                     (Tr. 803.)      Dr.

Kernodle treated Plaintiff for spondyloarthropathy beginning on

June 9, 2015.       (See Tr. 442-48.)          On August 7, 2015, Dr. Kernodle

noted that Plaintiff tested positive for HLA-B27, an indicator of

spondyloarthropathy, and that Plaintiff’s “MRI showed inflamation

of the thoracic spine consistent with spondyloarthropathy.”                    (Tr.

438-41.)

       The ALJ gave only partial weight to Dr. Kernodle’s opinion,

saying that Dr. Kernodle “overstated the extent of [Plaintiff’s]

limitations.”         (Tr.   24.)         However,    Plaintiff      insists   that

“[a]dherence to the relevant regulations and Fourth Circuit [c]ase

law would result in according great weight to the opinion of the

rheumatologist who had treated Plaintiff for three years.” (Docket

Entry 10 at 9.)      Plaintiff further maintains that the evidence the

ALJ relied on in affording Dr. Kernodle’s opinion little weight

does     not   actually      contradict        his   opinion    of     Plaintiff’s

limitations.       (Id. at 7.)   In addition, Plaintiff argues that the


                                           9
ALJ    essentially      “cherry    picked”     evidence   to    contradict      Dr.

Kernodle’s opinion even though the record as a whole offered ample

evidence to support it.          (Id. at 5 (citing Lewis v. Berryhill, 858

F.3d 858 (4th Cir. 2017)).)             Lastly, Plaintiff contends that the

ALJ failed to take proper account of the length of Dr. Kernodle’s

relationship with Plaintiff, and that the ALJ failed to “create an

accurate and logical bridge from the evidence to his conclusions

regarding the medical and testimonial evidence.”                   (Id. (citing

Brown v. Commissioner Soc. Sec. Admin., 873 F.3d 251 (4th Cir.

2017), and Monroe v. Colvin, 826 F.3d 176 (4th Cir. 2016)).)

Plaintiff’s arguments miss the mark.

       The treating source rule generally requires an ALJ to give

controlling weight to the opinion of a treating source regarding

the nature and severity of a claimant’s impairment.                See 20 C.F.R.

§    404.1527(c)(2).       Not    all    treating   sources     merit   the    same

deference, however, as the nature and extent of each treatment

relationship tempers the weight an ALJ gives an opinion.                     See 20

C.F.R. § 404.1527(c)(2)(ii).            Moreover, as subsections (2) through

(4) of the rule describe in detail, a treating source’s opinion,

like    all   medical    opinions,       deserves   deference    only    if    well

supported by signs and medical findings and consistent with the

other substantial evidence in the case record.                  See     20 C.F.R.

§ 404.1527(c)(2)-(4). “[I]f a physician’s opinion is not supported

by    clinical   evidence    or     if    it   is   inconsistent      with    other


                                          10
substantial evidence, it should be accorded significantly less

weight.”    Craig, 76 F.3d at 590.       However, an ALJ “has the

obligation to consider all relevant medical evidence and cannot

simply cherrypick facts that support a finding of nondisability

while ignoring evidence that points to a disability finding.”

Lewis, 858 F.3d at 869 (quoting Denton v. Astrue, 596 F.3d 419, 425

(7th Cir. 2010)).

       Here, the ALJ based his decision to afford Dr. Kernodle’s

opinion partial weight on several treatment notes, along with other

evidence in the record, that the ALJ deemed inconsistent with

Doctor Kernodle’s opinion, which he proffered in the format of a

single-page, sparsely-annotated checkbox form.    (See Tr. 804.)   In

that regard, the ALJ cited three treatment notes that he found

inconsistent with Dr. Kernodle’s opinion that Plaintiff suffered

from extreme limitations, including one from Dr. Kernodle himself.

(See Tr. 24-25.)    First, the ALJ recited that, during a visit on

September 29, 2016, Plaintiff’s primary care provider, Dr. Neelam

Khan, recorded that Plaintiff denied both pain and stiffness in her

neck and joints, and that “Dr. Khan reported that Humira was

helpful.”   (Id.)   The ALJ also observed that, on November 7, 2016,

Plaintiff acknowledged that “she did not feel poorly, she reported

that she felt better, and she offered no new complaints.”      (Tr.

25.)    The ALJ finally pointed out that, the following day, Dr.




                                  11
Kernodle himself declared that Plaintiff “was doing much better

with Humira.”    (Id.)

     Moreover,   earlier   in   the    decision,   the   ALJ   cited   other

evidence in the record showing that Plaintiff had generally good

function, including other treatment notes and Plaintiff’s own

statements about her activities of daily living.         (See Tr. 22-24.)

For example, the ALJ noted:

     •    Dr.   Francisco  Naveira’s  “observ[ation]  that
          [Plaintiff’s] reported pain symptoms were not
          compatible with exhibited behavior” (Tr. 22; see
          also Tr. 732);

     •    a treatment note from a chiropractic examiner,
          dated   February   18,   2015,   that   recognized
          Plaintiff’s “ability to lift had improved within
          normal limits when she raised her arms” and that
          Plaintiff’s “[r]ange of motion and function were
          full otherwise” (Tr. 23; see also Tr. 384);

     •    Plaintiff’s presentation at Alamance Regional
          Medical Center on July 24, 2015, as “in no acute
          distress” (Tr. 23; see also Tr. 425-27);

     •    Plaintiff’s    presentation    at    Cone    Health
          (erroneously referred to by the ALJ as Alamance
          Regional Medical Center) on June 25, 2016, as “well
          appearing and in no acute distress,” as well as
          Plaintiff’s denial of lower extremity weakness and
          demonstration of stable gait (Tr. 23-24; see also
          Tr. 773); and

     •    Plaintiff’s own report that she “shops in stores
          for food and personal hygiene items, she makes
          homemade soups and prepares meals 2 to 3 times a
          week, she goes to church, the health center and the
          pharmacy, and she does laundry” (Tr. 24 (citing a
          Function Report dated January 21, 2015 (Tr. 184-
          92))).




                                      12
       The ALJ’s evaluation of the state agency medical consultants’

opinions provides further support for his decision to discount Dr.

Kernodle’s opinion.                (See Tr. 24.)       Although the ALJ accorded

“significant weight” to the consultants’ “overall conclusions that

[Plaintiff wa]s not disabled because the clinical record show[ed]

good function with treatment,” the ALJ assigned “little weight” to

the    consultants’          opinions   that      Plaintiff    remained        capable    of

performing “a full range of medium work . . ., because [the

consultants] did not examine [Plaintiff ] and [] did not adequately

consider her complaints of pain.”                  (Id.)   Thus, the ALJ’s light RFC

(see       Tr.   20)    reasonably      resolved       the    conflict     between       Dr.

Kernodle’s extreme, sub-sedentary opinions and the consultants’

medium-level           RFC    opinions,      see     McNeill      v.    Berryhill,       No.

1:16CV1081, 2017 WL 1184187, at *10 (M.D.N.C. Mar. 29, 2017)

(unpublished) (finding no error in ALJ’s evaluation of opinion

evidence where, “by adopting a light-exertion RFC, the ALJ struck

a balance between the state agency physicians’s medium-exertion RFC

and the less-than-sedentary-exertion limitations opined by [the

claimant’s treating physicians]”), recommendation adopted, slip op.

(M.D.N.C. Apr. 24, 2017) (Eagles, J.).

       Additionally, in keeping with 20 C.F.R. § 404.1527(c)(2), the

ALJ    acknowledged          Dr.    Kernodle’s      status   as    a    specialist   with

opinions entitled to due weight.                  (See Tr. 24.)        The ALJ then went

on    to    explain     why    he    found   Dr.    Kernodle      to    have   overstated


                                             13
Plaintiff’s limitations due to the lack of consistency between

those    restrictions   and   the   rest   of   the   record,   as   well   as

Plaintiff’s documented improvement on medication.           (See id.); see

also 20 C.F.R. § 404.1527(c)(4).           The ALJ supported his finding

with the evidence discussed above, which a reasonable mind could

accept as grounds to discount Dr. Kernodle’s restrictive, checkbox

opinion.    See Hunter, 993 F.2d at 34.

     Plaintiff further contends that the ALJ ran afoul of Brown by

failing to give greater weight to Dr. Kernodle’s opinion (see

Docket Entry 10 at 5 (citing Brown, 873 F.3d 251)), noting that he

had treated Plaintiff for “three years” (id. at 9).                  In that

decision, the United States Court of Appeals for the Fourth Circuit

found that the ALJ erred in “dismissing the opinions of those who

had examined and treated [the claimant] dozens of times over many

years.”     Brown, 873 F.3d at 268.          Here, though, the earliest

treatment note from Dr. Kernodle, labeled “[i]nitial consult” (Tr.

442), dates to June 19, 2015 (see Tr. 442-48), approximately five

months and a handful of visits before Dr. Kernodle rendered his

opinion on Plaintiff’s limitations (see Tr. 489), reflecting a

treatment relationship far less extensive than that considered in

Brown.     Therefore, this factor does not militate decisively in

favor of giving Dr. Kernodle’s opinion controlling weight, and does

not vitiate the ALJ’s decision.




                                     14
     Next, Plaintiff asserts that the ALJ should not have relied on

Dr. Khan’s treatment note of September 29, 2016, because of a

letter from Dr. Khan explaining that the treatment note erroneously

repeated one of the entries in the “Review of Systems” section from

previous   visits.     (Docket     Entry   10    at    7    (citing   Tr.   806).)

Accordingly, Plaintiff contends, the ALJ incorrectly relied on the

sections in which Plaintiff denied neck or joint pain.                       (Id.)

However,   Dr.   Khan’s   letter    refers      only   to    one   entry    on   the

treatment note under the sub-heading “Social History” which reads

“Functional: No physical disability and activities of daily living

were normal.”    (Tr. 806.)   The ALJ acknowledged this error earlier

in his decision (Tr. 22) and did not rely on that section of the

treatment note in evaluating Dr. Kernodle’s opinion (Tr. 24).

Instead, the ALJ cited to the section relating to Plaintiff’s

reported neck and joint pain and stiffness.                  (Id.)    Unlike the

“Functional” section of the treatment notes from Dr. Khan’s office,

the “Review of Systems” section containing Plaintiff’s complaints

of neck and joint pain and stiffness changed from visit to visit,

indicating that Dr. Khan had actively noted those complaints during

previous visits.     (See, e.g., Tr. 426, 428, 432, 435, 677.)

     Plaintiff also argues that the ALJ “mischaracterized” Dr.

Khan’s treatment note from November 7, 2016, and “claimed it showed

that Plaintiff was doing well and feeling fine.”               (Docket Entry 10

at 7-8.)   But the ALJ simply used the descriptions of Plaintiff’s


                                     15
conditions exactly as they appear in the treatment note, saying

that Plaintiff “did not feel poorly” (apparently referring to an

entry in the “Review of Systems” section of the note which varied

on previous visits to Dr. Khan’s office (see, e.g., Tr. 428, 432,

435, 677, 687)), as well as that “she reported that she felt

better, and she offered no new complaints” (referring to the

“Reason for Visit” section of the note, which reads in relevant

part, “Pt is feeling better, offers no new complaints” (Tr. 692)).

      Regarding Dr. Kernodle’s treatment note from November 8, 2016,

Plaintiff    contends       that,    although    “[t]he   note       does   document

improvement from Humira, [it] does not indicate that Plaintiff

would be able to stand and walk six hours in an eight-hour work

day, which was the ALJ’s finding of [RFC].”                (Docket Entry 10 at

8.)     Further, Plaintiff cites a letter from Dr. Kernodle dated

February 23, 2017, written two months after the treatment note in

question, in which (according to Plaintiff) Dr. Kernodle “still

felt that Plaintiff had the same limitations she had had in

November 2015 when he wrote his first opinion.”                 (Id. (citing Tr.

803-04).)    In fact, in that letter, Dr. Kernodle did not expressly

readopt    his    earlier    restrictions.        (See    Tr.    88.)       Rather,

Plaintiff’s       counsel    requested     Dr.    Kernodle      to    explain    why

Plaintiff’s      spine   condition      caused   “such    severe     limitations.”

(Id.)       Dr.     Kernodle        responded    by   writing        generally   of

spondyloarthritis but said of Plaintiff specifically only that she


                                         16
“has pain in her spine . . . both at rest (night) and with motion

which limits her ability to lift/bend/walk regularly - she also has

limited motion of her spine.”         (Tr. 803.)    Moreover, like the

opinion he rendered in November of 2015, Dr. Kernodle appeared to

base his opinion of Plaintiff’s limitations primarily on her

subjective reports of pain.       (Id.)   Therefore, the ALJ’s findings

on the consistency of Plaintiff’s subjective complaints of pain,

discussed more fully below, appropriately factored into the ALJ’s

assessment Dr. Kernodle’s opinion.        As noted, the ALJ pointed to

specific evidence in the record, including in Dr. Kernodle’s own

treatment notes, that showed improvement (see Tr. at 21-24) and

that described Plaintiff’s condition as in the “mild case range”

(Tr.   22   (referencing   Tr.   802)),   contradicting   her   subjective

reports.

       Contrary to Plaintiff’s assertion, the ALJ did not cherry pick

evidence to support a disability finding while ignoring evidence

that points to disability.        To the contrary, he considered the

record as a whole, including documented evidence of improvement,

and found substantial evidence that contradicted Dr. Kernodle’s

opinion.    Therefore, the ALJ’s decision to afford Dr. Kernodle’s

opinion partial weight comports with the relevant regulations and

with Craig.




                                    17
2.     Plaintiff’s Description of Her Symptoms

       Plaintiff next asserts that the ALJ failed to provide adequate

reasons for rejecting Plaintiff’s description of her symptoms.

(See Docket Entry 10 at 9.)   At her hearing with the ALJ, Plaintiff

testified that she can stand for a maximum of half an hour before

needing to lie down to relieve her pain.    (See Tr. 37.)   Plaintiff

further testified that she experiences pain in her whole body,

including her hands, shoulders, neck, hips, and legs.       (See Tr.

39.)    According to Plaintiff, the ALJ incorrectly relied on the

same faulty treatment notes he used to give partial weight to Dr.

Kernodle’s opinion, and “fail[ed] to provide a clear explanation

for essentially rejecting Plaintiff’s description of her symptoms,

violat[ing] Monroe.”    (Docket Entry 10 at 9-10 (citing Monroe, 826

F.3d at 176).)     Finally, Plaintiff argues that, because the ALJ

found that “Plaintiff could perform light work on [H]umira, then

the logical extension of this premise is that she was unable to

perform light work before.”    (Docket Entry 13 at 3-4.)

       Social Security Ruling 16-3p, Titles II and XVI: Evaluation of

Symptoms in Disability Claims, 2017 WL 5180304, at *5 (Oct. 25,

2017)    (“SSR   16-3p”)   (consistent   with    the   Commissioner’s

regulations) adopts a two-part test for evaluating a claimant’s

statements about symptoms.    See SSR 16-3p, 2017 WL 5180304, at *3;




                                  18
see also 20 C.F.R. § 404.1529.7                 First, the ALJ “must consider

whether there is an underlying medically determinable physical or

mental impairment(s) that could reasonably be expected to produce

an individual’s symptoms, such as pain.”                     SSR 16-3p, 2017 WL

5180304, at       *3.       A   claimant    must   provide      “objective   medical

evidence    from    an      acceptable     medical     source    to    establish    the

existence    of    a     medically    determinable       impairment       that    could

reasonably be expected to produce [the] alleged symptoms.”                          Id.

Objective medical evidence consists of medical signs (“anatomical,

physiological,         or   psychological       abnormalities         established    by

medically     acceptable         clinical       diagnostic       techniques”)       and

laboratory findings “shown by the use of medically acceptable

laboratory diagnostic techniques.”               Id.

      Upon satisfaction of part one by the claimant, the analysis

proceeds to part two, which requires an assessment of the intensity

and persistence of the claimant’s symptoms, as well as the extent

to which those symptoms affect his or her ability to work.                       See id.

at *4.     In making that determination, the ALJ must “examine the



7
   Applicable to ALJ decisions on or after March 28, 2016, the Social Security
Administration superceded Social Security Ruling 96-7p, Policy Interpretation
Ruling Titles II and XVI: Evaluation of Symptoms in Disability Claims, 1996 WL
374186 (July 2, 1996) (“SSR 96-7p”), with SSR 16-3p.             The new ruling
“eliminat[es] the use of the term ‘credibility’ from . . . sub-regulatory policy,
as [the] regulations do not use this term.” Id. at *1. The ruling “clarif[ies]
that subjective symptom evaluation is not an examination of the individual’s
character,” id., and “offer[s] additional guidance to [ALJs] on regulatory
implementation problems that have been identified since [the publishing of] SSR
96-7p,” id. at *1 n.1. The ALJ’s decision in this case postdates the effective
date of SSR 16-3p (see Tr. 26) and, thus, this Recommendation will apply SSR
16-3p to Plaintiff’s argument regarding the ALJ’s subjective symptom evaluation.

                                           19
entire case record, including the objective medical evidence; an

individual’s   statements    about   the   intensity,   persistence,       and

limiting effects of symptoms; statements and other information

provided by medical sources and other persons; and any other

relevant evidence in the individual’s case record.”           Id.        Where

relevant, the ALJ will also consider the following factors in

assessing the extent of the claimant’s symptoms at part two:

      1. Daily activities;

      2. The location, duration, frequency, and intensity of
      pain or other symptoms;

      3. Factors that precipitate and aggravate the symptoms;

      4. The type, dosage, effectiveness, and side effects of
      any medication an individual takes or has taken to
      alleviate pain or other symptoms;

      5. Treatment, other than medication, an individual
      receives or has received for relief of pain or other
      symptoms;

      6. Any measures other than treatment an individual uses
      or has used to relieve pain or other symptoms (e.g.,
      lying flat on his or her back, standing for 15 to 20
      minutes every hour, or sleeping on a board); and

      7. Any other factors concerning an individual’s
      functional limitations and restrictions due to pain or
      other symptoms.

Id. at *7-8.   The ALJ cannot “disregard an individual’s statements

about the intensity, persistence, and limiting effects of symptoms

solely because the objective medical evidence does not substantiate

the   degree   of   impairment-related      symptoms    alleged     by    the

individual.”   Id. at *5 (emphasis added).


                                     20
       When evaluating a claimant’s subjective complaints about their

symptoms, however, the ALJ need not take those complaints “‘at face

value.’”     Squires v. Colvin, No. 1:16CV190, 2017 WL 354271, at *5

(M.D.N.C. Jan. 24, 2017) (unpublished) (quoting Ramos-Rodriguez v.

Commissioner of Soc. Sec., Civ. No. 11-1323 (SEC), 2012 WL 2120027,

at   *3   (D.P.R.    June    11,   2012)     (unpublished)),      recommendation

adopted,    slip    op.     (M.D.N.C.   Mar.    6,    2017)   (Schroeder,    J.).

Furthermore, the ALJ must consider the effectiveness of treatment

when      evaluating      subjective       symptoms.          See     20   C.F.R.

§ 404.1529(c)(3)(iv).

       Here, the ALJ sufficiently explained his decision to discount

Plaintiff’s description of her symptoms.              First, the ALJ correctly

laid out the two-step process for evaluating a claimant’s symptoms.

(See Tr. 20.)        Next, he outlined Plaintiff’s relevant medical

history, including mild diagnostic findings and improvement on

medication.       (See Tr. 21-23.)      The ALJ then expressly discussed

Plaintiff’s testimony regarding her pain, her trouble with both

sitting and standing for long periods of time, and her trouble

carrying a gallon of milk.            (See Tr. 23.)       Ultimately, the ALJ

found     that,     although       Plaintiff’s       “medically     determinable

impairments could reasonably be expected to cause the alleged

symptoms    .   .   .,    [her]    statements    concerning     the    intensity,

persistence and limiting effects of these symptoms [we]re not

entirely consistent with the medical evidence and other evidence in


                                        21
the record . . . .”    (Id.)   He supported that finding with the

following substantial evidence:

     The   record   shows   a   history   of   treatment   for
     spondyloarthropathy.      However, a light [RFC] is
     appropriate in this case because the recent record shows
     improvement with medication.     Specifically, notes of
     September 26, 2016 showed good function. [Plaintiff]
     denied neck pain and neck stiffness, she denied muscle
     aches, she denied joint pain and joint stiffness, and she
     denied anxiety or sleep disturbance. Dr. Khan reported
     that Humira was helping [Plaintiff’s] spondylitis. She
     had better pain control, she slept better, and she denied
     stress or anxiety. Follow-up notes of November 7, 2016
     were just as positive.         In review of symptoms,
     [Plaintiff] reported that she was not feeling poorly.
     She denied headache, facial pain, joint pain, joint
     stiffness, and sleep disturbance. Dr. Kernodle reported
     the following day that [Plaintiff] was doing much better
     on Humira.     She denied morning stiffness and site
     reactions. Lateral bending was good, [her] hips moved
     well, her shoulders moved well, and there were no knee
     effusions. Of note, [Plaintiff] was not always compliant
     with treatment. Dr. Kernodle reported on September 8,
     2016, that [Plaintiff] was in a good deal of chronic
     pain. However, she had come off her medications because
     she was worried about side effects.         Dr. Kernodle
     encouraged her to resume medications.

     Other exam notes show generally good function.          A
     chiropractic examiner reported on February 18, 2015 that
     [Plaintiff’s] ability to lift had improved within normal
     limits when she raised her arms. She reported 2/10 using
     the visual analog scale. Range of motion and function
     were full otherwise. [Plaintiff] denied malaise on July
     24, 2015, and she presented in no acute distress.
     [Plaintiff] presented to Alamance Regional Medical Center
     on June 25, 2016, as well-appearing and in no acute
     distress.   She denied lower extremity weakness, [her]
     gait was stable, and her mood and affect were normal.
     Furthermore,   [Plaintiff’s]    daily   activities   show
     generally good functionality. She shops in stores for
     food and personal hygiene items, she makes homemade soups
     and prepares meals 2 to 3 times a week, she goes to
     church, the health center and the pharmacy, and she does
     laundry.


                                  22
(Tr.   23-24     (internal    citations         omitted).)        In    addition,        as

discussed above, the ALJ’s evaluation of the opinion evidence,

striking a balance between the medium-exertion RFC of the state

agency medical consultants and the sub-sedentary restrictions of

Dr. Kernodle (see Tr. 24-25), provides further support for the

ALJ’s discounting of Plaintiff’s allegations of disabling symptoms.

       Given    this   record,     Plaintiff’s      contention         that,    like     in

Monroe, the ALJ failed to connect the evidence with his conclusion

misses the mark.        (See Docket Entry 10 at 10.)              In that case, the

Fourth Circuit found an ALJ to have committed remandable error by

failing    to    explain     how     normal      results     from      pulmonary       and

respiratory tests or the intensity of the plaintiff’s sleep apnea

had any relevance to the plaintiff’s narcolepsy.                    See Monroe, 826

F.3d at 190.        Here, in contrast, the evidence cited by the ALJ

correlates with Plaintiff’s symptoms. Plaintiff testified that she

could not stand for more than half an hour at a time and had

problems lifting and carrying things due to pain in her whole body,

including her hands, shoulders, elbows, neck, hips, and legs. (See

Tr. 37-39.)        The ALJ reasonably concluded that evidence in the

medical    record      documenting    no    joint    pain,       malaise,      or   lower

extremity weakness and demonstrating stable gait, full range of

motion and function, and an ability to lift within normal limits

undermined Plaintiff’s testimony.               The ALJ must examine all of the

evidence    when    evaluating      the    intensity       and    persistence       of    a


                                           23
claimant’s symptoms and the extent to which they limit a claimant’s

capacity for work.    See 20 C.F.R. § 404.1529(c).   In doing so here,

the ALJ found, and recited in his decision, substantial evidence to

support his analysis.

     Finally, Plaintiff mischaracterizes the ALJ’s decision by

arguing that, because the ALJ found that “Plaintiff could perform

light work on [H]umira, then the logical extension of this premise

is that she was unable to perform light work before.”         (Docket

Entry 13 at 3-4.)     Although the ALJ did cite Plaintiff’s recent

improvement on medication as a contributing factor, he did not rely

exclusively on that improvement in formulating Plaintiff’s RFC.

(See Tr. 20-25.)     To the contrary, the ALJ considered all of the

medical evidence of record, including treatment notes dating back

to February of 2012.    (See Tr. 21.)   As documented above, the ALJ

cited treatment notes that showed generally good function from as

early as February 18, 2015, more than 18 months before Plaintiff

began taking Humira, and less than two months after Plaintiff’s

amended onset date.    (See Tr. 23; see also Tr. 384.)   Elsewhere in

the RFC portion of the decision, the ALJ cited previous instances

of improvement on other medication (see Tr. 21, 22) and a period

during which Plaintiff “was not entirely compliant with treatment”

(Tr. 22).   Simply put, Plaintiff’s recent improvement did not

represent the only evidence on which the ALJ relied in formulating

Plaintiff’s RFC.


                                  24
     In sum, as the Commissioner correctly points out, the record

presents    substantial      evidence     to     support       “‘two     contrary

conclusions.’”      (Docket    Entry      12   at    17   (quoting      Wines   v.

Commissioner of Soc. Sec., 268 F. Supp. 2d 954, 960 (N.D. Ohio

2003)).)    Given that circumstance, the Court must “uphold the

factual findings of the ALJ” where (as here) he “reached [them]

through application of the correct legal standard.”                    Hines, 453

F.3d at 561 (internal brackets and quotation marks omitted).

                             III.   CONCLUSION

     Plaintiff has not established an error warranting reversal or

remand.

     IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be affirmed, that Plaintiff’s Motion for a

Judgement   Reversing   or    Modifying    the      Decision    of   the   Acting

Commissioner of Social Security, or Remanding the Case for a

Rehearing (Docket Entry 9) be denied, and that Defendant’s Motion

for Judgment on the Pleadings (Docket Entry 11) be granted, and

that this action be dismissed with prejudice.




                                         /s/ L. Patrick Auld
                                           L. Patrick Auld
                                    United States Magistrate Judge


February 26, 2020




                                     25
